On Rehearing.
Fisk, J.
A rehearing was granted herein upon the application of the attorney general, who does not question the correctness of the above opinion upon the facts there before us, but asserts that such facts were, through mistake and inadvertence on the part of respondents’ counsel and the state auditor, accepted as correct, and that the true facts dis*589close tbat tbe existing appropriations, to be met by tbe state levy far exceed the constitutional limit of 4 mills, and tbat it is therefore imperative tbat some of sucb appropriations must be entirely omitted from consideration in making tbe levy, or tbat they must be materially scaled down. Upon sucb rehearing, further testimony was beard, from which it conclusively appears tbat tbe facts are as now contended for by tbe attorney general.
Tbe perplexing question therefore arises as to tbe proper method to be pursued by tbe state board of equalization in dealing with this situation. Has tbe board tbe power to single out or select among tbe various appropriations in excess of those for the expenses of tbe three branches of tbe state government, which are preferred, such appropriations as in its judgment ought to be preferred and provided for in tbe levy, or must it, in making tbe forced reduction, either give priority to those first made in point of time, or make tbe necessary reduction in all sucb appropriations by a pro-rating method ?
We are clear tbat it cannot do tbe first. This is purely a legislative function, which has not been, nor can it be, delegated to tbe board. Tbe power of tbe legislature in tbe premises is plenary, but it has not spoken; hence one of tbe latter methods of dealing with tbe situation must be pursued by tbe board. Should preference be given to those appropriations which are prior in point of time? This is tbe bolding of tbe Colorado court in People ex rel. State University v. State Board, 20 Colo. 220, 37 Pac. 964, from which we quote: “While no authorities have been cited upon tbe question, and none have been found by tbe court, we think tbat, where excessive levies have been made, tbe true rule is to allow tbe levies precedence in tbe order in which they were passed, giving preference, when necessary, to levies for tbe purpose of meeting appropriations for tbe support of tbe executive, legislative, and judicial departments of tbe government as indicated in Re Appropriations, 13 Colo. 316, 22 Pac. 464.” Tbe ground for such bolding is not stated, but of necessity it must be predicated upon tbe theory, either tbat sucb was tbe legislative intent, or tbat, after exhausting tbe 4-mill limit, tbe legislative power to make appropriations was exhausted.
Neither of these grounds appeal to us as sound. We are wholly unable to see bow sucb intention of tbe legislature is in tbe least reflected *590by tbe dates of tbe appropriations, and it is manifestly inequitable to adopt such rule, for under it appropriations of the least urgency and importance to the general welfare might be given precedence over those of the gravest urgency and importance. The other theory is, we think,, likewise fallacious, for the legislature cannot definitely know that the assessed valuation of the property of the state as subsequently fixed will not afford, within the 4-mill levy, sufficient revenue to meet all of its. appropriations. We think the better and sounder rule is stated by Mr. Gray in his work, Limitations of Taxing Power, § 2025. He says:' “It seems to the writer that if there are taxes especially ordained in> amount by the Constitution itself, they should be collected in full. As-to all other taxes of equal legislative grade, there seems to be no good reason why mere priority of enactment, as distinguished from mere-priority of levy, should give preference. It may be said that the legislative power to tax is exhausted when the bills which lay the taxes up-to the limit are enacted. But the constitutional provisions may generally be regarded as intended to protect the taxpayers from excessive burdens, and taxpayers are not burdened until the tax is actually levied, or in some way has become a liability.' Viewed in,this light the legislature’s control over the rate is complete until the moment taxes equal to the prescribed limitations have actually been levied. The pro rata method of reduction seems to be the fairest rule to apply to taxes of equal legislative credit levied at the same time, when the aggregate of' the levies exceed the prescribed limitations.”
Again, in § 2031 this author, in speaking of the Colorado decision above cited, says: “This decision, it will be noticed, is in part at variance with the views heretofore expressed by the writer. There can be no doubt that the levy for the general expenses of government was-entitled to precedence, but inasmuch as none of these taxes had yet been actually levied so as to become burdens on or liabilities of the taxpayers, the writer believes that the pro rata rule should have been applied to-all the special taxes, regardless of the date of the enactment. Until the levies had been actually made, each successive act might well have-been regarded as repealing so much of the earlier acts as was inconsistent with it. After the levies had been made, and the taxpayer’s liability had actually accrued, of course the legislative power to lay further - taxes was exhausted.”
*591In this connection we deem it proper to say that, while the appropriations for the penal institutions and the state hospital for the insane, in which institutions the inmates are confined against their will for the benefit of society, as well as that for the feeble minded, do not fall strictly within the classification of appropriations for the expenses of the three co-ordinate branches of the state government, it is clear that they are of necessity entitled to priority over all appropriations in the second class, and it is eminently proper that they should be included by the board in the first class. Beyond this, we deem it unnecessary to classify the appropriations in detail. The respondents will, we believe, experience no difficulty in following the directions herein pointed out.
For the above reasons, briefly expressed, we reach the conclusion that it is the duty of the board in making the state levy to provide in full only for those appropriations covering the expenses of maintaining the three co-ordinate branches of the state government, the penal institutions, the hospital for the insane and the feeble minded, and that all other appropriations, both standing and special, should be reduced, on a pro rata basis, to such sum as will bring the total appropriations within the constitutional 4-mill limit.
We assume that the respondents will, without the issuance of any writ, revise and readjust the levy so as to conform with the views herein expressed.